Case 8:18-cv-02635-JSM-JSS Document 33 Filed 10/01/19 Page 1 of 2 PageID 475




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DARLENE SOLOMON,

       Plaintiff,

v.                                                 Case No: 8:18-cv-02635-JSM-JSS
NAVIENT SOLUTIONS, LLC,

      Defendant.
_____________________________/


      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COMES NOW Plaintiff, DARLENE SOLOMON (“Plaintiff”) and Defendant,

NAVIENT SOLUTIONS, LLC. (“Defendant”), by and through the undersigned counsel, and

hereby stipulate pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s claims against Defendant

should be dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

       Respectfully submitted this 1 day of October, 2019.

/s/ Kaelyn Steinkraus                             /s/ Aliza Pescovitz Malouf
Kaelyn Steinkraus, Esq.                           Aliza Pescovitz Malouf
FBN: 125132                                       FBN: 1010546
kaelyn@zieglerlawoffice.com                       Hunton Andrews Kurth LLP
Michael A. Ziegler, Esq.                          1445 Ross Ave Ste 3700
FBN: 74864                                        Dallas, TX 75202
mike@zieglerlawoffice.com                         214-979-8229
Law Office of Michael A. Ziegler, PL              Fax: 214-880-0011
2561 Nursery Road, Ste. A                         Email: amalouf@huntonak.com
Clearwater, FL 33764
Tel: (727) 538-4188
Fax: (727) 362-4778
Case 8:18-cv-02635-JSM-JSS Document 33 Filed 10/01/19 Page 2 of 2 PageID 476




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1 day of October, 2019, I electronically filed a true

and correct copy of the foregoing with the Clerk of the Court using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.


                                                       /s/ Kaelyn Steinkraus
                                                       Kaelyn Steinkraus, Esq.
                                                       Florida Bar No. 125132
